Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3,6,9,10-12,21 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 3812604 (Sato) in view of US 2010/0095557 (Jarvis).
Regarding claims 1,3,6,9,10-12 and 24, Sato teaches a composite sports article being a shoe (shoe 50’ being a sports shoe; see col. 1, lines 56-59), comprising: 
a first component comprising a shoe upper (instep 4 with integral interior layer 11; see col. 3, lines 3-4); 
a second component (bottom layer 20 (2’,3’) comprising a midsole (upper part 2’ of bottom layer 20), wherein the second component (20 (2’,3’) comprises at least one form-fitting element (channels 8,9 which extend partway or all the way through midsole 2’; e.g. see figures 5,6,10,11,12,19,23-25); and 
a heat-activated bonding agent (e.g. bonding layer 7’ or 7” or 7”’; see col. 1, lines 32-36, col. 2, lines 65-68 and col. 3, lines 10-16) that bonds the first component (4,11) to the second component (20 (2’,3’)), wherein the heat-activated bonding agent (e.g. 7’ 
With regard to “heat-activated”, the bonding agent as taught by Sato is in liquid form and then hardens when cooled and therefore is a material which capable of being heat activated (i.e. heated and melted to form the liquid).  Such limitations are a product-by-process. A product-by-process claim is a product claim, in which a product is defined at least in part in terms of the method or process by which it is made.  The determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985).  A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. (Same cite as above).  The method of forming the device is not germane to the issue of patentability of the device itself.  It is well settled that the patentability of a product ordinarily can not depend on its method of being made.  See In re Thorpe, 777 F.2d 695, 227 USPQ 964 (1985).  “Product-by-Process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps”, MPEP 2113.  Nonetheless, the product as taught by Sato appears to be a heat-activated bonding agent as claimed.
Sato lacks teaching the second component comprising a sole, which was manufactured by means of an additive manufacturing technique. 
Jarvis teaches manufacturing components of article of footwear including sole layers out of additive manufacturing technique (e.g. see abstract lines 6-14; the background of the invention, in paragraph 0003; lines 1-4 of paragraph 0008, lines 4-7 of paragraph 0020; paragraph 0022; and paragraph 0029).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the second component comprising the sole of the composite sports article taught by Sato by equivalent means of an additive manufacturing technique, as taught by Jarvis, to enable constructing the sole in a more rapid, economical and time efficient manner.
Regarding claims 9-11, the channels (8,9) can extend all the way through the midsole (2’; see figures 5,6,10,11,12,19,23-25) and therefore have a first opening on top and a second opening on the bottom and since the opening has a diameter the same throughout, the width are equal throughout.  
Regarding claim 12, the bonding agent 7’ as taught by Sato is a liquid resin which cools and hardens (see col. 1, lines 32-36, col. 2, lines 65-68 and col. 3, lines 10-16) and therefore since it is in liquid form and cools to form a solid it is originally hot and 

    PNG
    media_image1.png
    131
    768
    media_image1.png
    Greyscale

Regarding claim 21, Sato teaches a composite sports article (shoe 50 being a sports shoe; see col. 1, lines 56-59), comprising: 
a shoe upper (4,11); 
a midsole (upper part 2’ of bottom sole 20), wherein the midsole comprises a center portion surrounded by a rim portion (see figure 5 which show the channels only about the rim of the sole), a plurality of channel-shaped indentations arranged on the rim portion of the midsole, wherein no channel shaped indentations are arranged in the center portion (see figure 5, channels 8,9); and 
a bonding agent (e.g. 7’ or 7” or 7”’) that bonds the shoe upper (4,11) to the midsole (2’), wherein the bonding agent is arranged at an interface between a lower surface of the shoe upper and an upper surface of the rim portion of the midsole, wherein each of the plurality of channel-shaped indentations (8,9) is at least partially filled with the bonding agent (see figures 10-12,16-18,19 and 23-25).  
Sato lacks teaching the midsole manufactured by an additive manufacturing technique.  The sole layer 20 (2’,3’) of Sato is taught to comprise a synthetic rubber, leather, or similar material.  
Jarvis teaches manufacturing components of article of footwear including sole layers out of additive manufacturing technique using a thermoplastic elastomer 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the midsole out of thermoplastic elastomeric material to permit manufacturing by an additive manufacturing technique, as taught by Jarvis, to enable constructing the midsole in a more rapid, economical and time efficient manner.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claim 1 above and further in view of US 2008/0052956 (Moretti).
Moretti teaches the article of footwear wherein the upper (311; see figures 5-6) includes a protective layer (314,315,317) between the upper and the sole.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the upper of the sports article taught above further comprising a protective layer, as taught by Moretti, to further prevent water penetration and to provide additional support for the wearer.  The protective layer as taught would inherently prevent the bonding agent from entering the first component during construction.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to 1 above and further in view of US 2017/0181496 (Guyan).
Guyan teaches a sole component include a midsole having a cushioning member including a lattice structure (605) comprising a plurality of voids (see the abstract; .
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to 1 above and further in view of US 2015/0366289 (Rustam).
The bonding layer (7’) taught by Sato doesn’t disclose the specific material poured into the mold to fill the channels (8,9) during manufacturing other than it being a liquid synthetic hardenable material.  Rustam teaches an outsole which uses a similar molding process wherein the fill portion 36 is a thermoplastic material such as polyurethane which is heated to liquid form, poured into the mold and then cool and hardens to form the layer as best shown in figures 5 and 7-12 [see paragraph 0029,0053,0054 (specifically see lines 19-270, paragraph 0056 (specifically “liquid polyurethane), paragraph 0106 and paragraph 0107, lines 1-10].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the liquid synthetic resin forming the bonding agent of the composite sports article as taught above to comprise a thermoplastic material such as polyurethane, as taught by Rustam, inasmuch as these bonding agents are readily available in the art and inasmuch as a plurality of different thermoplastic materials can be used.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious In re Leshin, 125 USPQ 416. The claimed material merely amounts to a matter of engineering design choice and thus does not serve to patentable distinguish the claimed invention over the prior art.  This view is buttressed by applicant's disclosure which does not reveal that the use of the specific material solves any particular problem and/or yields any unexpected results.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because of the new ground of rejection which was necessitated by applicant amendment.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art cited and not relied upon by the Examiner for the above rejections are considered to be pertinent in that the references cited are considered to be the nearest prior art to the subject matter defined in the claims as required by MPEP707.05.
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: 
-“The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.” 
--“A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.”
-Moreover, “The prompt development of a clear issue requires that the replies of the applicant meet the objections to and rejections of the claims.  Applicant should also specifically point out the support for any amendments made to the disclosure.  See MPEP 2163.06” MPEP 714.02.  The “disclosure” includes the claims, the specification and the drawings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED KAVANAUGH whose telephone number is (571) 272-4556.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule a telephone interview, applicant is encouraged to call the examiner.  Normally telephone interviews can quickly be scheduled.  For other types of interviews, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ted Kavanaugh/Primary Examiner, Art Unit 3732